IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,652-01


EX PARTE LUIS ARTURO GOVEA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-1157787-S IN THE 282ND DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty-five years' imprisonment.   
	On remand, the trial court entered findings of fact and conclusions of law recommending that
Applicant's ineffective assistance of counsel claims be denied. After a review of the record and the
findings, we agree that Applicant's ineffective assistance of counsel claims are without merit. 
Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed.  Ex parte Ybarra, 149
S.W.3d 147, 148-49 (Tex. Crim. App. 2004); Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App.
2010). 
DELIVERED: February 5, 2014
DO NOT PUBLISH